FILED

DEC ~ 2 2013
UNITED STATES DISTRICT COURT cC|erk. U.S. D|strlct& Bankruptcy

Fabian Tinsley, )
)

Petitioner, )

)

v ) civil Acci@n No. /3- /f

)

)

United States of America, )
)

Respondent. )

MEMORANDUM OPINION

Petitioner, a District of Columbia prisoner at the Federal Correctional Institution in
Fairton, New Jersey, has submitted pro se a document captioned Petition for Commitment While
Serving Pursuant to D.C. Code § 24-502, and 18 U.S.C. § 4241, and an application to proceed in
forma pauperis For the following reasons, the Court will grant the application to proceed in
forma pauperis and will dismiss this action pursuant to 28 U.S.C. § l9l5A for failure to state a
claim upon which relief can be granted.

Petitioner is serving a sentence imposed by the Superior Court of the District of
Columbia following his guilty plea to one count of Kidnapping while Armed and one count of
Aggravated Assault while Armed. See Pet. at l; United States v. Tinsley, No. 2004 FEL 004393
(Super. Ct. Docket). Petitioner seeks in this action to enforce the sentencing judge’s
recommendation to place him in a psychiatric facility where he can "serve out the remaining
seven to ten years" of his sentence. Compl. at 10; see Compl. Attach., July 12, 2005 Order at 1
n.2 ("The defendant’s Judgment and Commitment Order already reflects the Court’s

recommendation that Mr. Tinsley be placed in a psychiatric facility."). Plaintiff states that "[i]t

is [] very clear that a commitment to Saint Elizabeth’s [sic] Hospita1 . . . would be in [his] best
interest[,] . . . as well as [] the public[’s]." Compl. at 10.

As a general rule applicable here, a convicted prisoner has no constitutional right to be
placed at a particular facility, see Johnson v. U.S., 590 F. Supp. 2d 10l, 109-10 (D.D.C. 2008)
(citing, inter all`a, Olim v. Wakinek0na, 461 U.S. 238, 248 (1983)), and the Bureau of Prisons,
under the direction of the Attorney General, otherwise has discretion in deciding where to place a
prisoner committed to its custody. See 18 U.S.C. § 3621 ("Imprisonment of a convicted
person"), § 4042 ("Duties of Bureau of Prisons"). In addition, neither the federal statute
petitioner invokes, 18 U.S.C. § 4241, nor the case he cites, Bension v. Merea’ith, 455 F. Supp.
662 (D.D.C. 1978), applies here because petitioner is not challenging a civil commitment. See
z`d. (granting habeas petition of civil committee involuntarily detained at St. Elizabeths Hospital
under the Federal Reservation Act, D.C. Code § 21-903(a) (1973)). To the extent that petitioner
seeks hospitalization under 18 U.S.C. § 4245, governing that of "imprisoned person[s] suffering
from mental disease or defect," a motion filed under that statute is properly heard by "the court
for the district in which the [petitioner’s] facility is located," § 4245(a), which for petitioner is
the United States District Court for the District of New Jersey. A separate Order of dismissal
accompanies this Memorandum Opinion.

 ma ray
United States Distirict Judgd `

fi-
Date: November §§ , 2013